Citation Nr: 1600300	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  09-46 242	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for shell fragment wound, right ulna, with deformity, status postoperative styloid repair with degenerative arthritis (right wrist injury).

2. Entitlement to a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, denying the Veteran entitlement to a rating in excess of 10 percent for his right wrist injury.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

Although the Agency of Original Jurisdiction (AOJ) did not certify the issue of TDIU as part of this appeal, the Veteran has asserted that he was forced to quit his job due to his right wrist injury.  Therefore, the Board has jurisdiction to consider the issue of entitlement to a TDIU based on all of his service-connected disabilities as part of his claim for an increased rating for right wrist injury.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Board notes that it appears the Veteran filed a duplicate claim for his right wrist injury in July 2014 and that this claim was denied by the RO in an October 2014 decision.  However, as noted above, that issue is already on appeal and before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

I. Right Wrist Injury

At his hearing before the Board in November 2015, the Veteran indicated that within the last five or six months he had experienced tingling and numbness in his right wrist.  He also reported itching of the wrist, fingers, and hands within the last three months.  Additionally, the Veteran reported swelling, radiating pain in his forearm, and extreme fatigability.  The Veteran's last VA examination was in August 2014, before manifestation of these recent symptoms.  Additionally, as his representative pointed out at the November 2015 hearing, a peripheral nerve examination of the Veteran's right wrist injury and right forearm was not conducted.  Accordingly, because the Veteran has reported a worsening in his condition and because the Board finds that in addition to an orthopedic and muscle examination, a peripheral nerve examination is necessary to adjudicate this claim, consistent with VA's duty to assist, the case must be remanded to conduct a new VA examination.  See generally McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, a review of the record reflects that although the Veteran's April 2015 Supplemental Statement of the Case (SSOC) listed September 2009 to April 2015 Cleveland VA Medical (VAMC) treatment records, the most recent VAMC treatments records in the claims file are from 2011.  Accordingly, remand of this claim is also required so that the Veteran's most recent VA treatment records can be associated with the claims file.

Finally, at the November 2015 hearing, the Veteran stated that he consulted with a civilian doctor about the condition of his right wrist injury.  However, it is unclear from the record when he consulted this civilian doctor.  As such, consistent with the duty to assist, upon remand, the RO should make efforts to associate any outstanding private medical records with the claims file.  See 38 C.F.R. § 3.159(e).




II. TDIU

TDIU may be assigned if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a) (2015).  However, the Veteran's service-connected disabilities must meet the following criteria: (1) if there is only one such disability, this disability shall be ratable at 60 percent or more; or (2) if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  Here, the record reflects that the Veteran is rated at 60 percent for his ischemic heart disease, 20 percent for his diabetes mellitus, and 20 percent for his ventral hernia residuals associated with a shell fragment wound to his abdomen.  He is also rated at 10 percent for a right leg muscle injury, bilateral hearing loss, for his right wrist injury, for scars on his right upper extremity and shoulder, posttraumatic stress disorder, tinnitus, shell fragment wound to the abdomen, and right knee osteoarthritis resulting from a shrapnel injury.  The Veteran's combined rating is 90 for all his service-connected disabilities.  The Veteran therefore meets the minimum eligibility criteria for TDIU.

The remaining question is whether his service-connected disabilities preclude him from engaging in substantially gainful employment.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  Id.  Notably, this inquiry must focus on whether, in light of his service-connected disorders, the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The Veteran stated at his August 2014 examination and at his November 2015 hearing that he retired from his job as a custodian for the United States Postal Service on account of his right wrist injury.  As such, remand of the TDIU claim is required for further development.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding Cleveland VAMC records from 2011-2015.

2. Provide the Veteran with a release form for any outstanding private medical records pertinent to his right wrist injury.  If he returns the requested information, attempt to obtain the records.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Schedule the Veteran for a VA examination of his right wrist injury to determine the nature and severity of this disorder.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's January 2011 to October 2012 private treatment records from Dr. M.G.

ii. The Veteran's January 2011 private treatment records from Sanford Health/Broadway Clinic.

c. The examiner must identify all of the specific muscle group(s) involved, and must specifically identify which functional abilities are affected. The examiner must comment as to whether the disabilities associated with each of the affected muscle groups would be considered slight, moderate, moderately severe, or severe.  To this end, the RO must ensure that the examiner is provided with the specific criteria for making this determination, as set forth in 38 C.F.R. § 4.56. These criteria include the presence or absence of the cardinal signs and symptoms of muscle disability, including loss of power, weakness, lowered threshold of fatigue, fatigue pain, impairment of coordination, and uncertainty of movement.

d. With respect to any scars resulting from the shell fragment wounds, the examiner must describe the location and size of each scar, and state whether it is superficial, causes limitation of motion, is unstable, or is painful on examination. 

e. The examiner must also specifically state whether any neurologic manifestations found results in complete or incomplete paralysis of any nerve. The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement should be characterized as mild, or at most, moderate. 

f. The examiner should describe the nature and degree of any occupational impairment due to the Veteran's service-connected shell fragment wound of the right ulna.  

g. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

4. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5. Thereafter, and after undertaking any necessary additional development to include scheduling the Veteran for an examination to address his TDIU claim, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




